                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


GERALD PEETERS,

                            Plaintiff,

              v.                                        Case No. 18-CV-738

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                            Defendant.


                             DECISION AND ORDER


                               PROCEDURAL HISTORY

       Plaintiff Gerald Peeters alleges that he has been disabled since February 11, 2014,

due to “Disorders of Back (Discogenic & Degenerative), Affective (Mood) Disorders,

Lower Back Problems, and Depression.” (ECF No. 12 at 6.) In July 2013 he applied for

disability insurance benefits. (See Tr. 21.) After his application was denied initially (Tr.

59-74) and upon reconsideration (Tr. 75-90), a hearing was held before an administrative

law judge (ALJ) on November 11, 2015 (Tr. 39-58). On January 12, 2016, the ALJ issued a

written decision concluding Peeters was not disabled. (Tr. 21-31.) The Appeals Council

denied Peeters’ request for review on May 5, 2016. (Tr. 7-10.)
       On June 15, 2016, Peeters filed an action in this court challenging the ALJ’s January

2016 decision. (Tr. 564-65.) On March 7, 2017, the Honorable William C. Griesbach signed

an order approving the parties’ joint stipulation to remand for further administrative

proceedings pursuant to the fourth sentence of 42 U.S.C. § 405(g). (Tr. 534.) On remand,

the Appeals Council instructed the ALJ to: (1) “[g]ive further consideration to [Peeters’]

maximum residual functional capacity and provide appropriate rationale with specific

references to evidence of record in support of the assessed limitations;” (2) “[o]btain

supplemental evidence from a vocational expert to clarify the effect of the assessed

limitations on [Peeters’] occupational base;” (3) “ask the vocational expert to identify

examples of appropriate jobs and to state the incidence of such jobs in the national

economy;” (4) “identify and resolve any conflicts between the occupational evidence

provided by the vocational expert and information in the Dictionary of Occupational

Titles (DOT) and its companion publication, the Selected Characteristics of Occupations

(Social Security Ruling 00-4p);” (5) “offer [Peeters] the opportunity for a new hearing;”

(6) “take any further action needed to complete the administrative record;” and (7) “issue

a new decision.” (Tr. 542.)

       A second hearing was held before the same ALJ on January 9, 2018. (Tr. 461-503.)

On March 14, 2018, the ALJ issued a written decision, again concluding that Peeters was




                                             2
not disabled 1 (Tr. 434-48), which became the final decision of the Commissioner. See 20

C.F.R. § 404.984 (“[W]hen a case is remanded by a Federal court for further consideration,

the decision of the administrative law judge will become the final decision of the

Commissioner after remand on your case unless the Appeals Council assumes

jurisdiction of the case.”). This action followed. All parties have consented to the full

jurisdiction of a magistrate judge (ECF Nos. 6, 7), and the matter is now ready for

resolution.

                                          ALJ’S DECISION

        In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. At step one, the ALJ determines whether the claimant has engaged in

substantial gainful activity. The ALJ found that Peeters “has not engaged in substantial

gainful activity since February 11, 2014, the amended alleged onset date.” (Tr. 437.)

        The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(c), 416.920(c). “In order for an impairment to be

considered severe at this step of the process, the impairment must significantly limit an

individual’s ability to perform basic work activities.” Moore v. Colvin, 743 F.3d 1118, 1121




1Peeters also applied for supplemental security income benefits on June 24, 2016 (Tr. 646-52), which was
denied initially and upon reconsideration (Tr. 545-63). In his March 2018 opinion, the ALJ concluded that
Peeters “is not disabled under sections 216(i) and 223(d)” and “under section 1614(a)(3)(A)” of the Social
Security Act. (Tr. 448.)


                                                    3
(7th Cir. 2014.) The ALJ concluded that Peeters has the following severe impairments:

“degenerative disc disease of the lumbar spine, degenerative joint disease of the right

shoulder, depressive disorder, posttraumatic stress disorder (PTSD), generalized anxiety

disorder, and learning disabilities.” (Tr. 437.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 4, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

416.1526, 416.920(d) and 416.926) (called “The Listings”). If the impairment or

impairments meets or medically equals the criteria of a listing and also meets the twelve-

month duration requirement, 20 C.F.R. § 416.909, the claimant is disabled. If the

claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. The ALJ found that

Peeters “does not have an impairment or combination of impairments that meets or

medically equals the severity of one of the listed impairments.” (Tr. 437.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the claimant’s ability to perform both physical and

mental work-related activities on a regular and continuing basis despite his impairments.

Moore, 743 F.3d at 1121. In making the RFC finding, the ALJ must consider all of the

claimant’s impairments, including impairments that are not severe. 20 C.F.R. §§ 404.1529,

416.929; SSR 96-4p. In other words, the RFC determination is a “function by function”



                                              4
assessment of the claimant’s maximum work capability. Elder v. Astrue, 529 F.3d 408, 412

(7th Cir. 2008). The ALJ concluded that Peeters has the RFC

       to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except [Peeters] is limited to occasional climbing of ladders, ropes,
       scaffolds, ramps, or stairs; [he] is limited to occasional stooping, crouching,
       kneeling, or crawling and occasional overhead reaching with the right
       upper extremity; [he] is limited to unskilled work performing simple,
       routine, and repetitive tasks; he is limited to occasional decision making
       and occasional changes in work setting; he is limited to occasional
       interaction with the public and coworkers; and he is limited to work that
       allows individually performed work tasks and no fast-paced production
       work (end of day quotas are permitted).

(Tr. 438-39.)

       After determining the claimant’s RFC, the ALJ at step four must determine

whether the claimant has the RFC to perform the requirements of his past relevant work.

20 C.F.R. §§ 404.1526, 416.965. Peeters’ past relevant work was as a construction worker

and grounds keeper. (Tr. 446.) The ALJ concluded that he “is unable to perform any past

relevant work.” (Id.)

       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering his RFC, age, education,

and work experience. At this step the ALJ concluded that, considering Peeters’ age,

education, work experience, and RFC, there are jobs that exist in significant numbers in

the national economy that Peeters can perform. (Tr. 447.) In reaching that conclusion, the

ALJ relied on testimony from a vocational expert, who testified that a hypothetical

individual of Peeters’ age, education, work experience, and RFC could perform the


                                             5
requirements of food preparation, mail clerk, laundry worker, and hand packager. (Id.)

After finding that Peeters could perform work in the national economy, the ALJ

concluded that he is not disabled. (Tr. 447-48.)

                                STANDARD OF REVIEW

       The court’s role in reviewing an ALJ’s decision is limited. It does not look at the

evidence anew and make an independent determination as to whether the claimant is

disabled. Rather, the court must affirm the ALJ’s decision if it is supported by substantial

evidence. Moore, 743 F.3d at 1120. Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. at 1120-21

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). Thus, it is possible that opposing

conclusions both can be supported by substantial evidence. Scheck v. Barnhart, 357 F.3d

697, 699 (7th Cir. 2004).

       It is not the court’s role to reweigh evidence or substitute its judgment for that of

the ALJ. Moore, 743 F.3d at 1121. Rather, the court must determine whether the ALJ

complied with his obligation to build an “accurate and logical bridge” between the

evidence and his conclusion that is sufficient to enable a court to review the

administrative findings. Beardsley v. Colvin, 758 F.3d 834, 837 (7th Cir. 2014); Thomas v.

Colvin, 745 F.3d 802, 806 (7th Cir. 2014). “This deference is lessened, however, whether

the ALJ’s findings rest on an error of fact or logic.” Thomas, 745 F.3d at 806. If the ALJ

committed a material error of law the court cannot affirm the ALJ’s decision regardless



                                             6
of whether it is supported by substantial evidence. Beardsley, 758 F.3d at 837; Farrell v.

Astrue, 692 F.3d 767, 770 (7th Cir. 2012).

                                        ANALYSIS

       Peeters argues that the ALJ erred (1) in evaluating and giving weight to the

opinions of consultative examiner Sandra King, Ph. D., and (2) by failing to address

Peeters’ limitations in concentration, persistence or pace.

  I.   Dr. Sandra King

       Dr. King completed a consultative mental status examination of Peeters in January

2014. (Tr. 368-72.) She opined that Peeters suffers from major depressive disorder,

generalized anxiety disorder, and rule out learning disorder not otherwise specified. (Tr.

371.) She concluded:

       Mr. Peeters is able to understand directions and should be able to remember
       and carry out simple instructions. He id [sic] not predicted to have
       difficulties in responding appropriately to supervisors and co-workers. His
       ability to maintain concentration and attention appears to be mildly
       impaired. He is expected to have moderate difficulties withstanding routine
       work stress and adapting to change, along with severe difficulties being
       able to physically handle a job. Should he be awarded disabilities benefits,
       he would not need the assistance of a protective payee, as he is able to
       manage his own funds.

(Id.) Although the ALJ found Dr. King’s assessment of Peeters’ physical limitations to be

outside the scope of her area of expertise, he gave “great weight” to the remainder of her

January 2014 opinion. (Tr. 444.)




                                             7
      Dr. King completed a second consultative mental status examination of Peeters in

September 2016. (Tr. 847-50.) She opined that Peeters suffers from major depressive

disorder, post-traumatic stress disorder, generalized anxiety disorder, and specific

learning disorder with impairment in reading (dyslexia). (Tr. 849.) She concluded:

       Mr. Peeters is able to understand directions and should be able to
      remember and carry out simple instructions. He is not predicted to have
      difficulties in responding appropriately to supervisors or co-workers, even
      though he is often irritable due to pain. His ability to maintain
      concentration and attention appears to be mildly impaired. He is expected
      to have severe difficulties withstanding routine work stress and adapting
      to change, along with severe difficulties being able to physically handle a
      job. Should he be awarded disability benefits, he would not need the
      assistance of a protective payee, as he is able to manage his own funds.

(Tr. 849-50.) The ALJ once again found Dr. King’s assessment of Peeters’ physical

limitations to be outside the scope of her area of expertise. (Tr. 444.) He also found that

Dr. King’s “finding that Peeters would have severe difficulties coping with routine work

stress and adapting to changes” is “inconsistent with the nearly normal mental status

examination findings, the lack of specialized treatment, the limited treatment history, and

[Peeters’] refusal to follow through with treatment recommendations, which included

participation in therapy and psychotropic medication.” (Tr. 444-45.) Thus, the ALJ gave

Dr. King’s September 2016 opinion only “partial weight.” (Tr. 445.)

      Peeters argues that the ALJ erred in rejecting Dr. King’s September 2016 finding

that Peeters would have severe difficulties coping with routine work stress and adapting

to changes. (ECF No. 12 at 16-18.) However, substantial evidence supports the ALJ’s



                                            8
conclusion. Dr. King’s mental status examination findings in January 2014 and September

2016 were essentially identical, and she provided no explanation for her decision to

increase the limitation from “moderate” in January 2014 to “severe” in September 2016.

       Dr. King’s September 2016 finding is also inconsistent with the opinions of the

state-agency psychologists. Richard Waranch, Ph. D., and Jan Jacobson, Ph. D., opined

that Peeters has moderate limitations in responding appropriately to changes in the work

setting (Tr. 78, 559), and Jack Spear, Ph. D., opined that Peeters has no limitations in that

area (Tr. 88). As such, the ALJ did not err in rejecting Dr. King’s September 2016 finding

that Peeters would have “severe difficulties withstanding routine work stress and

adapting to change.” See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a

medical opinion is with the record as a whole, the more weight we will give to that

medical opinion.”); Campbell v. Berryhill, No. 2:17-cv-02068-SLD-EIL, 2018 WL 5289492, at

*12 (C.D. Ill. Sept. 27, 2018) (“Inconsistency with the record, including medical evidence,

… is a permissible basis for discounting opinion testimony.”).

       Peeters also argues that “the [ALJ’s RFC determination] did not provide any

explanation from how a limitation [] to ‘occasional changes in work setting’ reflected Dr.

King’s finding that Peeters would be moderately limited to work-place changes.” (Id. at

12.) However, as the Commissioner points out, there is no inconsistency between Dr.

King’s finding and the ALJ’s RFC limitation with respect to Peeters’ ability to adapt to

change. (ECF No. 17 at 11-12.) Dr. Waranch found that Peeters is moderately limited in



                                             9
his ability to respond appropriately to changes in the work setting and opined in his

mental RFC assessment that “[Peeters] is capable of adapting to change/pressures in the

work environment as long as changes/pressure were not constant.” (Tr. 71.) (Emphasis

added.) The ALJ relied on Dr. Waranch’s assessment in forming the RFC determination,

and no doctor’s opinion indicates greater limitations than those found by the ALJ. See

Dudley v. Berryhill, __ F. App’x __, 2019 WL 2152547, at *4 (7th Cir. May 16, 2019) (“When

no doctor’s opinion indicates greater limitations than those found by the ALJ, there is no

error.”). As such, substantial evidence supports the ALJ’s RFC determination with respect

to Peeters’ moderate limitations in adapting to change.

       Peeters further argues that the ALJ failed to consider Dr. King’s assessment that

Peeters has a moderate limitation in coping with routine work stress. (ECF No. 12 at 16.)

However, the ALJ addressed Peeters’ moderate limitation in coping with stress by

limiting him to only “occasional decision making and occasional changes in work

setting,” “occasional interaction with the public and coworkers,” “individual performed

work tasks,” and “no fast-paced production work.” (Tr. 438-39; see Mischler v. Berryhill,

__ F. App’x __, 2019 WL 1299948, at *5 (7th Cir. March 20, 2019) (“Here, the ALJ limited

[plaintiff] to (1) ‘simple routine and repetitive tasks’ in a low-stress job, defined as one

involving only occasional (2) decision-making, (3) changes in the work setting, (4) and

interaction with the public or coworkers[.]”) (emphasis added).) As such, contrary to




                                            10
Peeters’ argument, the ALJ addressed Peeters’ moderate limitation by limiting him to a

low-stress job.

 II.   Concentration, Persistence, or Pace

       Peeters argues that the ALJ erred in finding that he had moderate difficulties in his

ability to sustain concentration, persistence, or pace, while failing to include those

limitations in the RFC or questions posed to the vocational expert. (ECF No. 12 at 22-34.)

It is well-established that “[b]oth the RFC and the hypothetical question presented to the

[vocational expert] must incorporate the ‘totality of a claimant’s limitations,’ including

any ‘deficiencies of concentration, persistence and pace.’” Mischler, 2019 WL 1299948 at

*5 (quoting O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010)). However, “[t]he

ALJ need not use this exact terminology, so long as the phrasing ‘specifically exclude[s]

those tasks that someone with the claimant’s limitations would be unable to perform.’”

Id. (quoting O’Connor-Spinner, 627 F.3d at 619) (alteration in original). “[A]n ALJ may

reasonably rely upon the opinion of a medical expert who translates these findings into

an RFC determination.” Burmester v. Berryhill, 920 F.3d 507, 511 (7th Cir. 2019); see Dudley,

2019 WL 2152547 at *4 (“[A]n ALJ may rely on a doctor’s narrative where it adequately

translates those worksheet observations.”).

       State-agency psychologists Dr. Waranch, Dr. Spear, and Dr. Jacobson assessed

Peeters’ mental RFC. Dr. Waranch opined that Peeters is moderately limited in his ability

to understand, remember, and carry out detailed instructions; maintain attention and



                                              11
concentration for extended periods; complete a normal workday and workweek without

interruptions from psychologically based symptoms and perform at a consistent pace

without an unreasonable number and length of rest periods; interact appropriately with

the general public; and respond appropriately to changes in the work setting. (Tr. 69-71.)

He explained in narrative form:

        [Peeters] is capable of understanding and remembering simple, 2-3 step
        instructions as well as some detailed instructions but would have difficulty
        with more complex instructions.

        [Peeters] is capable of carrying out simple, 2-3 step instructions and
        maintaining attention and concentration when doing so. Capable of
        maintaining attendance and completing a workweek. [Peeters] would have
        problems carrying out detailed tasks and maintaining attention and
        concentration for such tasks on a reg[ular] basis.

        [Peeters] is capable of interacting with the public as long as contacts are
        intermittent and not prolonged. No evidence of problems getting along
        with coworkers and supervisors.

        [Peeters] is capable of adapting to change/pressures in the work
        environment as long as changes/pressure [are] not constant.

(Id.)

        Dr. Spear opined that Peeters is moderately limited in his ability to understand,

remember, and carry out detailed instructions; maintain attention and concentration for

extended periods, perform activities within a schedule, maintain regular attendance, and

be punctual within customary tolerances; complete a normal workday and workweek

without interruptions from psychologically based symptoms and perform at a consistent




                                            12
pace without an unreasonable number and length of rest periods; and interact

appropriately with the general public. (Tr. 87-88.) He explained in narrative form:

        [Peeters] is capable of understanding and remembering simple, 2-3 step
        instructions as well as some detailed instructions. He may have difficulty
        with more complex instructions. The longitudinal evidence of record does
        not indicate marked ongoing limitations in [understanding and memory].

        The longitudinal evidence of record does not indicate marked ongoing
        limitations in [concentration and persistence].

        [Peeters] is capable of interacting with the public as long as contacts are
        intermittent and not prolonged. No evidence of problems getting along
        with co-workers and supervisors. The longitudinal evidence of record does
        not indicate marked ongoing limitations in [social interaction].

(Id.)

        Dr. Jacobson opined that Peeters is moderately limited in his ability carry out

detailed instructions; maintain attention and concentration for extended periods; work in

coordination with or in proximity to others without being distracted by them; complete

a normal workday and workweek without interruptions from psychologically based

symptoms and perform at a consistent pace without an unreasonable number and length

of rest periods; interact appropriately with the general public; and respond appropriately

to changes in the work setting. (Tr. 558-59.) She explained in narrative form:

        [Peeters] is able to sustain attention for simple, repetitive tasks for extended
        periods of two hour segments over the course of routine
        workday/workweek within acceptable attention, concentration, persistence
        and pace tolerances. Unable to do so for moderately detailed/complex tasks
        requiring sustained attention.




                                              13
        [Peeters] retains the mental capacity to sustain the basic demands
        associated with relating adequately with supervisors and co-workers, but
        could not sustain these same demands in working routinely with the
        general public. He is able to maintain adequate personal grooming and
        hygiene.

        [Peeters] is able to tolerate simple changes in routine, avoid hazards, travel
        independently, and make/carry out simple plans.

(Id.)

        The ALJ gave these opinions great weight (Tr. 443-44), and included their stated

limitations in the hypothetical question posed to the vocational expert:

        …. He would be limited to unskilled work performing simple, routine and
        repetitive tasks. He would be limited to only occasional decision making
        and occasional changes in his work setting. He would be limited to
        occasional interaction with the public, occasional interaction with his
        coworkers, no fast-paced production work. End of day quotas would be
        acceptable and work that allowed him to perform individual work tasks.

(Tr. 492.) Because he relied on the opinions of the state agency psychologists who

translated Peeters’ moderate limitations in concentration, persistence, or pace into an RFC

of simple, repetitive tasks, the ALJ did not err in his hypothetical to the vocational expert.

See Dudley, 2019 WL 2152547 at *3-4; Burmester, 920 F.3d at 511-12; Johansen v. Barnhart,

314 F.3d 283, 288-89 (7th Cir. 2002).

        Peeters contends that the state-agency psychologists’ narrative explanations are

flawed. (ECF No. 12 at 18-22.) He alleges that Dr. Waranch’s and Dr. Jacobson’s written

narratives failed to account for various limitations that they noted in answering the

mental RFC assessment questions. However, Peeters “mistakenly presumes that the



                                             14
psychologists’ answers to the [questions] outweigh the narrative opinion section.”

Dudley, 2019 WL 2152547 at *4; see also Lora S.S. v. Comm’r of Social Sec., No. 18-cv-0961-

DGW, 2019 WL 2224069, at *7 (S.D. Ill. May 23, 2019) (“The ALJ is not automatically

required to include a moderate limitation in concentration, persistence, or pace in every

case in which a state agency consultant checks that box.”). The state-agency forms

specifically provide:

       The questions below help determine the individual’s ability to perform
       sustained work activities. However, the actual mental residual functional
       capacity assessment is recorded in the narrative discussion(s), which
       describes how the evidence supports each conclusion. This decision(s) is
       documented in the explanatory text boxes following each category of
       limitation (i.e., understanding and memory, sustained concentration and
       persistence, social interaction and adaptation).

(Tr. 69, 87, 558.)

       Peeters also alleges that Dr. Spear’s narrative explanation concerning

concentration and persistence “provided no limitations relevant to the hypothetical

question or RFC finding.” (ECF No. 12 at 21.) While it is true that Dr. Spear did not

provide an adequate narrative explanation (Tr. 87-88), it is clear that the ALJ relied on Dr.

Spear’s assessment in conjunction with Dr. Waranch’s and Dr. Jacobson’s assessments.

(See Tr. 443.) Even if the ALJ’s reliance on Dr. Spear’s opinion was flawed, any error was

harmless. See Jozefyk v. Berryhill, __ F.3d __, 2019 WL 2021615, at *4 (7th Cir. 2019 May 8,

2019). Peeters does not identify any limitations that the ALJ omitted and should have

included in his hypothetical, and no doctor’s opinion indicates greater limitations than



                                             15
those found by the ALJ. See Dudley, 2019 WL 2152547 at *4 (“When no doctor’s opinion

indicates greater limitations than those found by the ALJ, there is no error.”); Meredith v.

Bowen, 833 F.2d 650, 654 (7th Cir. 1987) (“All that is required is that the hypothetical

question [to the vocational expert] be supported by the medical evidence in the record.”).

       IT IS THEREFORE ORDERED that the Commissioner’s decision is affirmed and

this action is dismissed. The Clerk shall enter judgment accordingly.

       Dated at Milwaukee, Wisconsin this 28th day of May, 2019.



                                                 _________________________
                                                 WILLIAM E. DUFFIN
                                                 U.S. Magistrate Judge




                                            16
